Citation Nr: 1757371	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for thoracolumbar spine degenerative disc disease. 

2.  Entitlement to an initial rating in excess of 10 percent for right hip disability. 

3.  Entitlement to an initial compensable rating for eczema. 


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986, and from July 1992 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In December 2015, the Board remanded the case for additional development and it now returns for further appellate review.

The Board observes that, subsequent to the Agency of Original Jurisdiction's (AOJ's) most recent adjudication of the Veteran's claims in the April 2016 supplemental statement of the case, additional evidence consisting of private and VA treatment records have been associated with the record.  As such are irrelevant to the issue of entitlement to an initial compensable rating for eczema, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  Furthermore, to the extent that such records address the nature and severity of the Veteran's back and right hip disabilities, the Board is herein remanding such claims.  Consequently, the AOJ will have an opportunity to review the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board further notes that an August 2017 rating decision increased the rating for the Veteran's posttraumatic stress disorder to 50 percent, effective March 6, 2017; denied a rating in excess of 10 percent for residuals of cerebrovascular accident; denied a compensable rating for left ear hearing loss; denied service connection for sleep apnea and right ear hearing loss; and determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for fibromyalgia, a left elbow disorder, and hypoactive bilateral ankles.  Thereafter, a September 2017 rating decision denied service connection for hypertension.  The Board notes that the Veteran entered  notices of disagreement as to the above denials in August 2017 and September 2017.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System (VACOLS), the claims are still being developed by the AOJ.  As such, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected.  

The issue of entitlement to an initial compensable rating for eczema is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's eczema has been manifested by lesions covering an area of less than 5 percent of the entire body or exposed areas affected, with no more than topical therapy required during a 12-month period, and did not result in disfigurement, symptomatic scarring or scarring of a size so as to warrant a compensable rating, or functional impairment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for eczema have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis 

The Veteran seeks a higher initial rating for eczema, which has been evaluated as noncompensably disabling as of June 1, 2008.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected eczema is currently evaluated under DC 7806. In this regard, such DC provides that a noncompensable rating is warranted if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if the eczema or dermatitis results in at least 5 percent, but less than 20 percent, of the entire body affected, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  Higher ratings are warranted if the disorder involves greater percentages of the entire body or exposed areas; or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

In addition, DC 7800 provides that disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of 3 or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 6 or more characteristics of disfigurement will be rated 80 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 4 or 5 characteristics of disfigurement will be rated 50 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement will be rated 30 percent.  Such disfigurement with one characteristic of disfigurement a 10 percent rating will be assigned.  

The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. 
§ 4.118, are:

a.  Scar 5 or more inches (13 or more cm) in length.  
b.  Scar at least one-quarter inch (0.6 cm) wide at widest part. 
c.  Surface contour of scar elevated or depressed on palpation. 
d.  Scar adherent to underlying tissue. 
e.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq cm). 
f.  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq cm). 
g.  Underlying soft tissue missing in an area exceeding six square inches (39 sq cm). 
h.  Skin indurated and inflexible in an area exceeding six square inches (39 sq cm).

Other DCs referable to scarring requires that such are at least six square inches (39 sq cm) (DCs 7801, 7802), or are unstable or painful (DC 7804) so as to warrant a compensable rating.  Additionally, DC 7805 provides that any disabling effect not considered in a rating provided under DCs 7800-04 should be evaluated under an appropriate DC.

The Veteran generally contends that a higher rating is warranted for his skin disability.  In this regard, at the September 2015 Board hearing, he estimated that 5-20 percent of his exposed body area was affected during flare-ups of such disability.  
Here, he reported that, wherever oil-based products touched his body, those products caused redness, itchiness, dryness, and rashes.  He further reported that such could symptoms could occur anywhere on his body; however, he mentioned his hands several times.  The Veteran indicated that he these flare-ups occurred approximately 6-12 times a year, and usually in the summer.  He further indicated that if he scratched his body in the wrong place, he would break out.  The Veteran noted that he had been prescribed Cortisone a couple of times, and rubbing it on his skin normally helps his symptoms clear up in a week.  

The evidence referable to the Veteran's claim for an initial compensable rating consists of VA examination reports dated in January 2010, April 2011, and February 2016; and his own statements, including those made at the September 2015 Board hearing. 

At the January 2010 VA examination, the Veteran reported a history of eczema, which began in 2007, and consisted of a rash with pruritus.  He further reported that his symptoms were intermittent with remissions, but denied systemic symptoms.  The examiner noted a diagnosis of eczema, in a quiescent state.  Additionally, the examiner reported that less than 5 percent of the Veteran's exposed areas and total body area were affected.  He further reported that the Veteran had mild erythema over patches of his upper extremities, and there was some lichenified skin areas; but, the Veteran's skin was considered to be within normal limits.  The examiner indicated that the Veteran had four small patches, less than 5 mm in diameter, over the dorsum of his hand. 

At the April 2011 VA examination, the Veteran reported that he had experienced red scaly spots on his hands and ankles, which were intermittent and occasionally mildly pruritic.  He further reported that such symptoms had resolved by late 2009/early 2010, and he did not have a skin disorder.  The Veteran indicated that he had been told by multiple physicians that he did not have eczema.  He denied systemic symptoms.  The examiner noted that there was no diagnosis found as the Veteran had no symptoms.  Additionally, the examiner reported that 0 percent of the Veteran's exposed areas and total body area were affected.  She further reported that the Veteran's skin was within normal limits. 

At the February 2016 VA examination, the Veteran reported that his symptoms occurred mostly in the summer between March and October.  He further reported that, generally, a rash occurs on his arms and legs; and on occasion, he would get a spot on his chest or just above his shorts line if he scratched in those locations.  The Veteran indicated that, when he gets lesions, his skin is red with little red bumps that would leak clear liquid if scratched.  He further indicated that lesions would sometimes appear on the back of his hands, but not between his fingers, his palms, or his feet.  The Veteran currently had two small spots on his right hand.  The Veteran noted that he believed his symptoms occurred more in the summer because he was using yard fertilizer and gas when mowing the lawn, and may be due to petroleum products.  He further noted that he experienced symptoms in the winter when he painted.  The Veteran reported that he never noticed a rash without something first touching his skin.  He further reported that his lesions lasted 10 days and were not painful, but were a nuisance due to itching.  

The examiner noted a diagnosis of eczema.  Additionally, there was no scarring or disfigurement of the head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms, and he did not have any systemic manifestations due to any skin diseases.  The examiner indicated that the Veteran had been treated with topical medications (Ketoconazole), which did not help, for less than 6 weeks in the past 12 months.  The Veteran did not have any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  He did not have any debilitating or non-debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidural necrolysis.  

Furthermore, the examiner reported that, with respect to the exposed areas and total body areas affected, the Veteran did not have eczema.  She further reported that the Veteran had a lightly scabbed circular lesion on his dorsal radial right wrist that was 3 mm in diameter, slightly erythematous, and nontender; and a lightly scabbed circular lesion on his dorsal ulnar side hand that was 2 mm in diameter, slightly erythematous, and nontender.  Here, the examiner noted that the Veteran reported that a scar on his dorsal left ulnar side wrist was due to a prior eczema lesion that he scratched very hard.  She further noted that such was slightly depressed, hypopigmented, and nontender, and measured 1.5 cm. by 1 cm in diameter.  The examiner explained that the lesions described had a nonspecific appearance.  The Veteran did not have a benign or malignant neoplasm or metases related to his eczema.  The examiner indicated that the Veteran's skin disorder did not impact his ability to work.  

Moreover, the examiner found that, while the examination was not conducted during a flare-up, it was less likely than not that the Veteran presently had eczema.  As rationale for the opinion, the examiner reported that the most recent medication the Veteran reported being prescribed was an antifungal, which was not the standard treatment for eczema.  She further reported that the few lesions pointed out during the examination were not specific to eczema or to any specific disease at that time based on appearance.  The examiner indicated that contact dermatitis would be more typically a result of exposures to irritants as the Veteran described, not eczema.  Here, she noted that the Veteran's personal estimation of the percent involved was acknowledged; however, she explained that there was no substantial evidence in the records or any pictures to support that the Veteran's rash and/or eczema which he was service-connected for was as significant as he stated it was.  The examiner concluded that competence to report symptoms was not synonymous with credibility.  

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that an initial compensable rating for the Veteran's eczema is not warranted.  In this regard, for the entire period, such disability is manifested by lesions covering an area of less than 5 percent of the entire body or exposed areas affected, with no more than topical therapy required during a 12-month period. 

Here, the Board places great probative weight on the February 2016 VA examiner's opinion that (1) it was less likely than not that the it was less likely than not that the Veteran presently had eczema; (2) the few lesions pointed out during the examination were not specific to eczema or to any specific disease at that time based on appearance; and (3) contact dermatitis would be more typically a result of exposures to irritants as the Veteran described, not eczema.  Specifically, such opinion focused on the complex medical questions in the case.  As noted in the December 2015 Board remand, the examiner considered the Veteran's complaints of flare-ups.  Moreover, such opinion considered all of the pertinent evidence of record, and  provided a detailed rationale for the conclusions reached, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Furthermore, regardless of the characterization of the Veteran's skin disability as eczema or dermatitis, the Board finds that the manifestations of such disability do not result in a compensable rating.  

In this regard, the January 2010 VA examiner found that less than 5 percent of the Veteran's exposed areas and total body area were affected; the April 2011 VA examiner found that 0 percent of the Veteran's exposed areas and total body area were affected; and the February 2016 VA examiner found that, with respect to the exposed areas and total body areas affected, the Veteran did not have eczema, and his residual lesions were 3mm in diameter and 2mm in diameter (right wrist), and 1.5cm by 1cm in diameter (left wrist), which does not amount to at least 5 percent of the exposed areas or total body area affected.  Furthermore, the February 2016 VA  examiner found that the Veteran had been treated only with topical medications (Ketoconazole), which did not help, for less than 6 weeks in the past 12 months.  As such, an initial compensable rating for the Veteran's eczema under DC 7806 is not warranted. 

The Board has also considered the applicability of other potential diagnostic codes referable to the evaluation of skin disabilities.  However, as the evidence of record fails to demonstrate that the Veteran's eczema results in disfigurement, symptomatic scarring or scarring of a size so as to warrant a compensable rating, or functional impairment, he is not entitled to a higher or separate ratings under DCs 7800-7805.  In this regard, the February 2016 VA examiner reported that there was no scarring or disfigurement of the Veteran's head, face, or neck.  Additionally, the Veteran's reported residual scars were asymptomatic and did not result in a size so as to warrant a compensable rating.  As such, the Veteran is not entitled to a higher or separate ratings under DCs 7800-7805.  

In making its determination in this case, the Board acknowledges the Veteran's belief that his skin symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disability in light of the rating criteria to be more persuasive than his own reports regarding the severity of such condition.

The Board has contemplated whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected eczema; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board further finds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his eczema.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 



ORDER

An initial compensable rating for eczema is denied. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In connection with the Veteran's increased rating claim for his thoracolumbar spine degenerative disc disease, he was afforded VA examinations in January 2010, April 2011, January 2013, and February 2016 so as to determine the nature, etiology, and severity of his back disability.  However, the Board finds that, as he has undergone two surgeries in April 2016 and November 2016 since his most recent examination, and subsequent treatment records reflect additional back symptoms not previously addressed, a remand is necessary in order to afford him a contemporaneous VA examination so as to address the nature and severity of his back disability.  

In this regard, private treatment records dated in April, May, June, July, and October 2016 note a diagnosis of intervertebral disc disorders with radiculopathy, lumbar region.  An additional April 2016 private treatment record indicates that the Veteran was diagnosed with a right-sided lumbar disk herniation between L5 and S1, and that he underwent a microdiscectomy.  An additional October 2016 private treatment record reveals that a recent MRI demonstrated a recurrent herniation at L5-S1, and that the Veteran's symptoms had not resolved following his April 2016 microdiscectomy; therefore, a second microdiscectomy was to be performed.  Such record further reveals that the Veteran's disc was not healthy, and had broken off in several pieces resulting in herniation and nerve compression.  Moreover, a November 2016 private treatment record reports that the Veteran's radiation of pain and numbness travels down into his right foot and causes him to have an abnormal gait.  Such record further reports that there was some concern with possible long-term nerve damage due to the length of time of the Veteran's nerve compression from his original disc herniation.  An additional November 2016 private treatment notes that the Veteran was diagnosed with a recurrent lumbar disk herniation, L5-S1 on the right, and that he underwent a revision microdiscectomy.  Private treatment records dated in January and February 2017 reveal an impression of muscle wasting and atrophy, not elsewhere classified, unspecified site.  Furthermore, private treatment records dated in June and July 2017 note an impression of spondylosis with myelopathy of the lumbar region.  

Therefore, as the evidence suggests that the Veteran's back disability may have resulted in increased or additional symptomatology since the February 2016 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, since the February 2016 VA examinations with respect to both of the Veteran's increased rating claims for thoracolumbar spine degenerative disc disease and right hip disability, the United States Court of Appeals for Veterans Claims (Court) issued two precedential cases that address the adequacy of VA examinations conducted for the purpose of evaluating musculoskeletal disabilities.  Specifically, the Court has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In this regard, as noted above, the Veteran was afforded VA examinations in January 2010, April 2011, January 2013, and February 2016 for his thoracolumbar spine degenerative disc disease; and in January 2010, April 2011, and February 2016 for his right hip disability.  Upon a review of the aforementioned examination reports, the Board notes that they do not address such aspects of the Court's holding Correia.  

Furthermore, the Court recently addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The Board observes that, with respect to the Veteran's thoracolumbar spine degenerative disc disease, he reported experiencing flare-ups at the time of the January 2010, April 2011, January 2013, and February 2016 VA examinations, but the January 2010, April 2011, and January 2013 VA examiners did not indicate whether such resulted in additional limitation of motion; and the February 2016 VA examiner indicated that the Veteran may experience additional functional limitations or decreased range of motion during his reported flare-ups, but did not provide an estimate of such.  The Board further observes that, with respect to the Veteran's right hip disability, while he did not report experiencing flare-ups at the January 2010 and April 2011 VA examinations, he reported experiencing such at the time of the February 2016 VA examination; and the examiner indicated that the Veteran may experience additional limitations in function or range of motion during his reported flare-ups, but did not provide an estimate of such.  

Moreover, in an April 2016 written statement, the Veteran reported that the range of motion testing performed at his February 2016 VA examinations did not take into account the symptoms he explained to the February 2016 VA examiner (same examiner for both the back and spine examinations) that existed during certain daily activities or on occasion. 

Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination with respect to his right hip disorder as well; and in conducting  the back and hip examinations on remand, the examiner should address the Court's holdings in Correia, supra, and Sharp, supra. 

Finally, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include such received since the issuance of the April 2016 supplemental statement of the case. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his thoracolumbar spine degenerative disc disease.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's back disability.

(B) The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that so.

(C) The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine conducted during the course of the appeal in January 2010, April 2011, January 2013, and February 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

(D)  It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his back disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) Additionally, if the Veteran endorsed flare-ups at any of the above referenced VA examinations, the examiner should offer an opinion as to whether additional loss of range of motion was present during a flare-up.  If the examiner is unable to do so, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(G)  The examiner is further requested to indicate whether the Veteran's back disability results in any objective neurologic impairments and, if so, the nature and severity of such neurologic impairment.  In this regard, the examiner should specifically consider the aforementioned treatment records suggesting the presence of radiculopathy.

(H) The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(I) The examiner should comment upon the functional impairment resulting from the Veteran's back disability.  

All opinions expressed should be accompanied by supporting rationale.

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his right hip disability.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's right hip disability.

(B) The examiner should record the range of motion of the right hip observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that so.

(C) The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right hip conducted during the course of the appeal in January 2010, April 2011, and February 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

(D)  It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his right hip disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) Additionally, if the Veteran endorsed flare-ups at any of the above referenced VA examinations, the examiner should offer an opinion as to whether additional loss of range of motion was present during a flare-up.  If the examiner is unable to do so, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(G)  The examiner is further requested to indicate whether the Veteran's right hip disability results in flail joint of the hip, or impairment of the femur due to fracture or malunion.  

(H) The examiner should comment upon the functional impairment resulting from the Veteran's right hip disability.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the April 2016 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


